Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
It is noted that the 2nd U.S. Patent listed (5,115,100) is not related to a horse bit. The patent number appears to be a typographical error.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "plastic material, including nylon". The scope of the claim is unascertainable since it is unclear if nylon is the required plastic material or if any plastic material is being claimed. 
Claim 4 is rejected as being dependent from a rejected base claim.

Claim 12 recites the limitation "prior to casting the plastic material". There is insufficient antecedent basis for this limitation in the claim, since “casting the plastic material” has not been previously recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matthew Harvey & Company Limited; Harold Cubley, herein Harvey & Co. et al. (GB 154419 A, as cited by Applicant).
For claim 1, Harvey & Co. et al. shows a bit for horses (as shown in Fig. 3 and discussed on Page 1, lines 8-9), comprising a central element (Figs. 1-3 and 5: 1) suitable for being inserted into a horse’s mouth (Page 2, lines 90-91: “mouth piece of the bridle bit”), and two side rings (Figs. 1-5: 2), each side ring being connected to a respective end of the central element (as shown in Fig. 1) for connection to reins, wherein the central element is made of a plastic material and each end of the central element is overmolded on coupling portions (channeled portion of rings 2 as shown in Fig. 3 encircled at numeral 5) of a respective side ring (Page 3, lines 62-71: 
For claim 5, Harvey & Co. et al. disclose the bit of claim 1, wherein a reinforcing metal core (Fig. 3 and discussed on Page 2, lines 98-99: 3, 5, 6, 8), extending between the coupling portions (channeled portion of rings 2 as shown in Fig. 3 encircled at numeral 5) of the two side rings (Fig. 3: 2), is completely embedded in the central element (Fig. 3 and Page 2, lines 98-100: 1).
For claim 6, Harvey & Co. et al. disclose the bit of claim 5, wherein each end (Fig. 3: 5) of the reinforcing metal core (Fig. 3 and discussed on Page 2, lines 98-99: 3, 5, 6, 8) is fastened to a respective coupling portion of each side ring (Page 3, lines 12-26).
For claim 7, Harvey & Co. et al. disclose the bit of claim 6, wherein each coupling portion (channeled portion of rings 2 as shown in Fig. 3 encircled at numeral 5) of each side ring (Fig. 3: 2) comprises a recess (exterior surface cut-out of rings 2 as shown in Fig. 3) wherein at least one coupling crosspiece (“bar part” of side ring 2 encircled by element 5 as shown in Fig. 3 and Page 3, lines 23-24) extends, and wherein an end (Fig. 3: 5) of the reinforcing metal core forms a hook that engages said at least one coupling crosspiece (Page 3, lines 20-24).
For claim 8, Harvey & Co. et al. disclose the bit of claim 6, wherein the reinforcing metal core (Fig. 3 and discussed on Page 2, lines 98-99: 3, 5, 6, 8) is composed of a reinforcing rod (Page 2, lines 98-99).
For claim 11, as best understood, Harvey & Co. et al. shows a method for making a bit for horses (as shown in Fig. 3 and discussed on Page 3, lines 49-56), 
For claim 12, as best understood, Harvey & Co. et al. discloses the method of claim 11, wherein, prior to casting the plastic material for molding the central element, a reinforcing metal core (Fig. 3 and discussed on Page 2, lines 98-99: 3, 5, 6, 8) extending between the two side rings (Fig. 3: 2) is positioned in the mold, the plastic material being cast around the reinforcing metal core (Fig. 3 and Page 2, lines 98-100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey & Co. et al. in view of Davis (GB 1,580,584 A).
For claim 2, Harvey & Co. et al. disclose the invention substantially as claimed, but fail to specifically show the bit of claim 1, wherein the central element is formed by a straight or slightly curved bar, and wherein the two side rings form an angle equal to or greater than 90° with the central element. However, Davis teaches a bit for horses (as shown in Figs. 1-3 and discussed on Page 1, lines 9-12), comprising a central element (Figs. 1-3: 10) suitable for being inserted into a horse’s mouth (Page 2, lines 6-9), and two side rings (Figs. 1-2: 12), wherein the central element is formed by a straight or slightly curved bar (as shown in Fig. 2: 10), and wherein the two side rings (Fig. 2: 12) form an angle equal to or greater than 90° with the central element (as shown in Fig. 2 and discussed on Page 1, lines 61-63: “a pivotally movable end ring”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bit of Harvey & Co. et al. to include the two side rings at an angle equal to or greater than 90° with the central element as taught by Davis for the advantage of allowing the two rings to be in position to relay rein tension and instruction to the central element at the horse’s mouth.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey & Co. et al. in view of Myler et al. (U.S. Patent Application Publication No. 2002/0007619).
For claim 10, Harvey & Co. et al. disclose the invention substantially as claimed, but fail to specifically show the bit of claim 1, wherein two or more through-openings are formed around the center of each side ring for connecting to reins, bridles, ropes or chains. However, Myler et al. teaches a bit for horses (as shown in Fig. 1 and discussed in the abstract), comprising a central element (Fig1. 12) suitable for being .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsi-Chang (U.S. Patent No. 5,813,201) and Hsi-Chang (GB 2315006 A) shows bit for horses comprising a central member made of plastic material with a steel core. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643